Order entered July 19, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01118-CV

                      BRIGETTA D’OLIVIO, Appellant

                                       V.

                  HILARY THOMPSON HUTSON, Appellee

                 On Appeal from the County Court at Law No. 2
                             Collin County, Texas
                     Trial Court Cause No. 002-02704-2020

                                    ORDER

      Before the Court is appellant’s July 16, 2021 second emergency motion for
permission to file an amended brief. Appellant explains that she needs a short
extension, in part, because the reporter’s record of the May 18, 2021 hearing has
not been filed. The reporter’s record of that hearing was filed on July 16. We
GRANT appellant’s motion and extend the time to file her amended brief to
Monday, July 26, 2021. We caution appellant that further extension requests will
be disfavored.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE